DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/16/2022 has been entered.
Applicant has amended claims 1-3, 15-16, and 18-20. Claims 1-4, 7-9, and 11-20 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, Ln. 8-17, “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determine, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
… generate a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch”. The aforementioned claimed subject matter has no antecedent basis the specification.
In claim 19, Ln. 7-16, “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determining, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
generating a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch”. The aforementioned claimed subject matter has no antecedent basis the specification.
In claim 20, Ln. 8-17, “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determine, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
… generate a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch”. The aforementioned claimed subject matter has no antecedent basis the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7-4, 7-9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determine, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
… generate a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” in lines 2-17.
However, examiner was not able to find support for claim limitations indicated above in the original disclosure.
For example, Par. [0018-23] of the specification indicates “generates a plurality of configuration patterns. Here, the configuration pattern represents the pattern of a breakdown of learning data included in a mini batch and in the present exemplary embodiment, the configuration pattern is expressed in class ratio… stores the plurality of configuration patterns generated by the pattern generation unit 202 and the evaluation scores of the respective configuration patterns, in association with each other… determines one configuration from among the plurality of configuration patterns, as a configuration pattern to be used for learning… generates a plurality of configuration patterns. The configuration pattern is information that indicates the proportion of each class of learning data included in a mini batch… selects one configuration pattern as the configuration pattern of a processing target, from the plurality of configuration patterns stored in the pattern storage unit 203. The selection process is an example of processing for determining a configuration pattern”. Par. [0025] of the specification also indicates “generates a mini batch including an evaluation set. The evaluation set is formed of pieces of learning data extracted equally from all the learning data. The proportion of the evaluation set and the number of pieces of learning data of the evaluation set in the mini batch are set beforehand”. Par. [0042] of the specification further indicates that “a class proportion vector (e.g., a four-dimensional vector in which each element is the proportion of each class, in a case where the number of classes acquired in step S701 is 4) is set as the action”.
However, the examiner cannot clearly ascertain where support for the claimed “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determine, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
… generate a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” was is found in the specification as originally filed.
Claims 3-4, 7-9, and 11-18 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 19 recites “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determining, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
generating a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” in lines 2-16.
However, examiner was not able to find support for claim limitations indicated above in the original disclosure.
For example, Par. [0018-23] of the specification indicates “generates a plurality of configuration patterns. Here, the configuration pattern represents the pattern of a breakdown of learning data included in a mini batch and in the present exemplary embodiment, the configuration pattern is expressed in class ratio… stores the plurality of configuration patterns generated by the pattern generation unit 202 and the evaluation scores of the respective configuration patterns, in association with each other… determines one configuration from among the plurality of configuration patterns, as a configuration pattern to be used for learning… generates a plurality of configuration patterns. The configuration pattern is information that indicates the proportion of each class of learning data included in a mini batch… selects one configuration pattern as the configuration pattern of a processing target, from the plurality of configuration patterns stored in the pattern storage unit 203. The selection process is an example of processing for determining a configuration pattern”. Par. [0025] of the specification also indicates “generates a mini batch including an evaluation set. The evaluation set is formed of pieces of learning data extracted equally from all the learning data. The proportion of the evaluation set and the number of pieces of learning data of the evaluation set in the mini batch are set beforehand”. Par. [0042] of the specification further indicates that “a class proportion vector (e.g., a four-dimensional vector in which each element is the proportion of each class, in a case where the number of classes acquired in step S701 is 4) is set as the action”.
However, the examiner cannot clearly ascertain where support for the claimed “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determining, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
generating a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” was is found in the specification as originally filed.
Claim 20 recites “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determine, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
… generate a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” in lines 3-17.
However, examiner was not able to find support for claim limitations indicated above in the original disclosure.
For example, Par. [0018-23] of the specification indicates “generates a plurality of configuration patterns. Here, the configuration pattern represents the pattern of a breakdown of learning data included in a mini batch and in the present exemplary embodiment, the configuration pattern is expressed in class ratio… stores the plurality of configuration patterns generated by the pattern generation unit 202 and the evaluation scores of the respective configuration patterns, in association with each other… determines one configuration from among the plurality of configuration patterns, as a configuration pattern to be used for learning… generates a plurality of configuration patterns. The configuration pattern is information that indicates the proportion of each class of learning data included in a mini batch… selects one configuration pattern as the configuration pattern of a processing target, from the plurality of configuration patterns stored in the pattern storage unit 203. The selection process is an example of processing for determining a configuration pattern”. Par. [0025] of the specification also indicates “generates a mini batch including an evaluation set. The evaluation set is formed of pieces of learning data extracted equally from all the learning data. The proportion of the evaluation set and the number of pieces of learning data of the evaluation set in the mini batch are set beforehand”. Par. [0042] of the specification further indicates that “a class proportion vector (e.g., a four-dimensional vector in which each element is the proportion of each class, in a case where the number of classes acquired in step S701 is 4) is set as the action”.
However, the examiner cannot clearly ascertain where support for the claimed “using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determine, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
… generate a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” was is found in the specification as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7-4, 7-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “… perform learning of a neural network for identifying a class of input data, using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determine, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
… generate a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” in lines 3-17.
However, the examiner cannot clearly ascertain if the claimed “a plurality of configuration patterns” corresponds to any of the claimed “a first configuration pattern”, “a configuration pattern”, “a second configuration pattern”, or a different plurality of configuration patterns, which renders the claim indefinite.
 Claims 3-4, 7-9, and 11-18 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 19 recites the limitation “… performing learning of a neural network for identifying a class of input data, using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determining, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
generating a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” in lines 2-16.
However, the examiner cannot clearly ascertain if the claimed “a plurality of configuration patterns” corresponds to any of the claimed “a first configuration pattern”, “a configuration pattern”, “a second configuration pattern”, or a different plurality of configuration patterns, which renders the claim indefinite.
Claim 20 recites the limitation “… perform learning of a neural network for identifying a class of input data, using a first mini batch formed of a learning data group based on a first configuration pattern that defines a proportion of each of respective classes defined for a plurality of pieces of learning data forming the first mini batch to the classes in the first mini batch” and “determine, from among a plurality of configuration patterns, a configuration pattern as a second configuration pattern in which a proportion of learning data of the class that was effective for a first learning of the neural network using the first mini batch by the learning unit is higher than the first configuration pattern;
… generate a second mini batch formed from learning data of class proportion based on the second configuration pattern,
wherein the learning unit performs second learning of the neural network, using the second mini batch” in lines 3-17.
However, the examiner cannot clearly ascertain if the claimed “a plurality of configuration patterns” corresponds to any of the claimed “a first configuration pattern”, “a configuration pattern”, “a second configuration pattern”, or a different plurality of configuration patterns, which renders the claim indefinite.
Claim 2 recites the limitation “… generate a plurality of configuration patterns…  the generated plurality of configuration patterns…” in line 3-5.
However, the examiner cannot clearly ascertain if the claimed “a plurality of configuration patterns” corresponds to any of the claimed “a first configuration pattern”, “a configuration pattern”, “a second configuration pattern”, previously recited in claim 1, or a different plurality of configuration patterns, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “the generated plurality of configuration patterns” corresponds to any of the claimed “plurality of configuration patterns”, or to a different plurality of configuration patterns, which further renders the claim indefinite.  
Claim 3 recites the limitation “… the generated plurality of configuration patterns is determined as the second configuration pattern to be utilized for subsequent learning, the probability being changed based on the first learning result, wherein the determination unit determines the second configuration pattern to be utilized for subsequent learning, based on a probability changed by the change unit for each of the plurality of configuration patterns…” in line 3-8.
However, the examiner cannot clearly ascertain if the claimed “the generated plurality of configuration patterns” and “the plurality of configuration patterns” corresponds to any of the claimed “a plurality of configuration patterns” previously recited in claim 1, “a plurality of configuration patterns” previously recited in claim 2, or a different plurality of configuration patterns, which renders the claim indefinite. 
Claim 4 recites the limitation “… the generated plurality of configuration patterns and evaluation scores of the respective configuration patterns…” in line 2-4.
However, the examiner cannot clearly ascertain if the claimed “the generated plurality of configuration patterns” and “the respective configuration patterns” corresponds to any of the claimed “a plurality of configuration patterns” previously recited in claim 1, “a plurality of configuration patterns” previously recited in claim 2, or a different plurality of configuration patterns, which renders the claim indefinite. 
Claim 7 recites the limitation “… wherein the configuration pattern includes an evaluation score…” in lines 2-3.
However, the examiner cannot clearly ascertain if the claimed “the configuration pattern” corresponds to any of the claimed “a plurality of configuration patterns”, “a first configuration pattern”, “a configuration pattern”, “a second configuration pattern”, previously recited in claim 1, or not, which renders the claim indefinite.
Claim 14 recites the limitation “… display information about the configuration pattern…” in lines 2-3.
However, the examiner cannot clearly ascertain if the claimed “the configuration pattern” corresponds to any of the claimed “a plurality of configuration patterns”, “a first configuration pattern”, “a configuration pattern”, “a second configuration pattern”, previously recited in claim 1, or not, which renders the claim indefinite.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668